Case 1:20-cv-11812-DLC Document1 Filed 10/05/20 Page 1 of 6

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case
UNITED STATES DISTRICT COURT

for the

District of Massachusetts

 

 

 

) Case No
) (to be filled in by the Clerk’s Office)
THomMaAS A CANNELL _ )
Plaintiffs) )
(Write the full name of each plaintiff who is filing this complaint. 4, IK]
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) LJ Yes No
please write "see attached" in the space and attach an additional )
page with the full list of names.) )
-V- )
)
36
o @-
DENVER COUNTY §ITERIFF ) 22
Defendant(s) ) 9 +
(Write the full name of each defendant who is being sued. If the ° x
names of all the defendants cannot fit in the space above, please ) Tj
write “see attached” in the space and attach an additional page ) & 9
with the full list of names.) ne
On
+4

COMPLAINT FOR A CIVIL CASE

1. The Parties to This Complaint
A. The Plaintiff(s)

8S INY S- 190 9202

3J1d50 Sy

S19 NI
df

G31

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name THOMAS A- CANNELL
Street Address Po Rox 1107
City and County ENV ERK.
State and Zip Code Ciy763
Telephone Number

 

 

 

 

E-mail Address

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 1:20-cv-11812-DLC Document1 Filed 10/05/20 Page 2 of 6

2. Provide the correct civil action number of your case on both the document and
the front of the envelope in which it is enclosed.

3. Sign all documents you file with the court. Place the words "PRO SE" after your
name. Place your address and telephone number on all documents.

The Customer Services Section of the United States District Court Clerk's Office in Boston is located in
Suite 2300, United States Courthouse, 1 Courthouse Way, Boston, MA 02210. Office hours are 8:30 A.M. to

5:00 P.M., Monday through Friday.

If you are located in the Worcester or Springfield area you may contact one of the divisional offices as

indicated below:

 

United States District Court United States District Court
Donohue Federal Building Federal Building & Courthouse
595 Main Street - Room 502 1550 Main Street
Worcester, MA 01608 Springfield, MA 01103
(508) 929-9900 (413) 785-0015

Step by Step

Revised June 9, 2017 - U.S.D.C. - Massachusetts Page 9
Case 1:20-cv-11812-DLC Document1 Filed 10/05/20 Page 3 of 6

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

[| Federal question x Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A.

If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)

a,

If the plaintiff is an individual
The plaintiff, (name) §=9§ THOMAS A. CANNEL) _, isacitizenof the
State of (name) =» s- TRAE PEOPLE'S Repinaic OF CRIWA

 

If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name)

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a.

If the defendant is an individual

The defendant, (name) DEAVEK coo Niyv_ SHE LFF is a citizen of
the State of (name) re ST eae . Or is a citizen of

(foreign nation)

 

Page 3 of 5
Case 1:20-cv-11812-DLC Document1 Filed 10/05/20 Page 4 of 6
Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Defendant No. 1

 

 

 

 

Name DENVER SHEATFE DEPARTMENT
Job or Title (if known)

Street Address (Po rox 2 4 og —
City and County ENVE KR

State and Zip Code __<oloz AD  ¢o02 At

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 2
Name COUNY OF DENVER
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name Ss A $ H & R Ey
Job or Title (if known) Ps YCHIATEIST.

Street Address

 

City and County
State and Zip Code

 

 

Telephone Number
E-mail Address (if known)

 

Defendant No. 4
Name
Job or Title (if known)
Street Address

 

 

 

City and County
State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Case 1:20-cv-11812-DLC Document1 Filed 10/05/20 Page 5 of 6

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for furtlier investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

| agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result

in the dismissal of my case.

[25] 20%

Date of signing:

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Wismeg L, enh
Titomas A. Cane

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5
Case 1:20-cv-11812-DLC Document1 Filed 10/05/20 Page 6 of 6

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

iil.

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ,

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

UNLAWFUL DeTAInNee TIMEFZAME ExceepeD

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

SEE ATTATILHED CompAiInTt

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any

punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

| aM REQUESTING THAT | BE CONTINUED
TO USE LETHAL FORCE aQaWSF THE wiFeMwT

Page 4 of 5
